     Exhibit 10.2

April 8, 2013


Eric Bruder
c/o WireCo WorldGroup Inc.
12200 NW Ambassador Drive
Kansas City, MO 64163


RE: Retention Agreement


Dear Eric:


As you know, there has been a change in the leadership team at WireCo WorldGroup
Inc. (the “Company”). You are a valued executive and the Company wants to ensure
your continued employment. As an incentive for you to continue your employment,
the Company is willing to offer you the following compensation opportunity,
subject to the terms and conditions described in this letter.


Conditioned on your continued employment with the Company through to and
including December 31, 2014, you will qualify to receive a retention bonus of
[$500,000] less appropriate withholding and taxes (the “Retention Payment”), and
you will be paid the Retention Payment, in a lump sum payment on or before March
15, 2015 (the "Retention Payment Date"), but in all cases payment of the
Retention Payment shall be subject to the terms and conditions of this
Agreement, as set forth below.


If prior to the Retention Payment Date, (i) the Company terminates your
employment without cause (as defined in your employment term sheet dated
September 2012 (the “Employment Agreement”)) or (ii) you resign for “Good
Reason” (as defined in your Employment Agreement), you shall be paid the
Retention Payment on the thirtieth (30th) day following such termination,
subject to your execution and delivery (and non-revocation) of a general release
and non-disparagement agreement in favor of the Company (in a form satisfactory
to the Company), and your compliance with your post-termination obligations
provided for under Employment Agreement.


If (i) prior to the Retention Payment Date, you resign without “Good Reason” (as
defined in the Employment Agreement), or if the Company terminates your
employment for cause (as defined in the Employment Agreement), or if you die or
become disabled prior to December 31, 2014, you shall not be entitled to payment
of the Retention Payment or (ii) after you have received payment of the
Retention Payment, but on or before December 31, 2015, you resign without “Good
Reason” (as defined in the Employment Agreement) or during such period the
Company terminates your employment for cause (as defined in the Employment
Agreement), you shall repay to the Company the Retention Payment, and the
Company may, to the full extent permitted by law, set-off the Retention Payment
against any other amounts due to you from the Company or any of its affiliates.


The payment of the Retention Payment shall be in addition to any severance
payments due you under the Employment Agreement. None of the payments made under
this Agreement shall be taken into account in determining the amount of any
other Company provided benefit, including, without limitation, in calculating
any severance payments under your Employment Agreement.


The terms of the Employment Agreement shall remain in full force and effect and
the parties agree that the dispute resolution provisions of the Employment
Agreement shall apply to any claim or dispute arising under this Agreement. This
Agreement shall be governed and construed in accordance with the laws of the
State of New York






--------------------------------------------------------------------------------



without giving effect to the conflict of laws principles thereof. This Agreement
shall not constitute a guarantee of continued employment and you remain an
employee at will.


This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, supersedes all prior agreements and
undertakings, both written and oral, and may not be amended, modified, waived or
discharged in any way except in writing executed by the parties hereto. No
failure or neglect of either party hereto in any instance to exercise any right,
power or privilege hereunder or under law shall constitute a waiver of any other
right, power or privilege or of the same right, power or privilege in any other
instance. This Agreement may be executed in counterparts, all of which taken
together shall constitute one instrument.


Sincerely,




/s/ John J. Anton
John J. Anton, Chairman of the WireCo WorldGroup Inc. Board of Directors






Acknowledged and agreed to:
 
Date:
 
 
 
/s/ Eric Bruder
 
4/24/2013
Eric Bruder
 
 



 






